

PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into on this 5th
day of February, 2015 (the “Effective Date”), between Advance Alabama Media LLC,
an Alabama limited liability company, whose principal address is 2201 4th Avenue
N, Birmingham, Alabama, 35203 (“Seller”), and Infinity Insurance Company, an
Indiana corporation, whose principal address is 3700 Colonnade Parkway, Suite
600, Birmingham, Alabama, 35243 (“Purchaser”), based upon the following:
A.    Seller is the owner of that certain real property located at 2201 4th
Avenue North, Birmingham, Alabama.
B.    Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser such property, subject to and in accordance with the provisions of
this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, Seller and
Purchaser agree as follows:
1.Definitions. Capitalized terms used herein shall have the meanings assigned
thereto and, as used herein, the following capitalized terms shall have the
meanings assigned to such terms below:
“Affiliate” means, in relation to any Party (with respect to any individual or
legal business entity), any person or entity which directly or indirectly
controls, is controlled by, or is under a common control with such individual or
legal entity. The term “control” (including the terms “controlled by” and “under
common control with”) as used in the preceding sentence means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person.


“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday which
national banks in Birmingham, Alabama are open for business.
“Building Systems” means the building systems of the building located on the
Office Parcel, including, but not limited to, HVAC, plumbing, electrical,
generator, elevators and sprinkler system.
“Closing” means the closing of the transaction contemplated by this Agreement.
“Closing Date” has the meaning set forth in Section 6 below.
“Effective Date” has the meaning set forth in in the opening preamble above.
“Excluded Personal Property” means the items of personal property to be
identified by Seller pursuant to Section 3(ii) below.



--------------------------------------------------------------------------------



“Inspection Period” means the period beginning on the Effective Date and
expiring at 5:00 p.m. local time in Birmingham, Alabama on the 60th day
thereafter or the next following Business Day in the event the 60th day is not a
Business Day; however by five (5) days advance written notice from Purchaser to
Seller, Purchaser may elect to terminate, and thereby shorten, the Inspection
Period.
“Intangible Property” means the following items, collectively, to the extent
transferable: (i) any and all contracts and agreements of any kind for the
management, repair or operation of the Property; (ii) any and all licenses,
permits, authorizations, certificates of occupancy and other approvals as have
been received or issued for the current use and operation of the Property and
which are capable of transfer or assignment; (iii) any and all warranties,
architectural or engineering plans and specifications, and development rights
relating to any of the Property; and (iv) such other items as may be set forth
in the schedule to be delivered by Seller pursuant to Section 3(i) below; but
specifically excluding any and all trademarks, logos, signage and building signs
identifying Seller or its affiliates (but excluding any monuments or posts upon
which any signage is located), copyrights, patents and any similar intellectual
property or proprietary rights of Seller, including, without limitation, all of
such as pertains to the “Birmingham News”.
“Office Parcel” means the land and approximately 120,493 square foot office
building located at 2201 4th Avenue North, Birmingham, Alabama and labeled
“#1-Birmingham News 4-Story Office Building” as reflected on the drawing
attached as Exhibit A and currently assessed in the Jefferson County Tax
Assessor’s Office as Tax Parcel No. 22-00-36-1-028-003.000.
“Parking Lot Parcel” means the surface parking lot located at the corner of 4th
Avenue North and Richard Arrington, Jr. Blvd., Birmingham, Alabama labeled “#2 –
92 spot parking lot” on the drawing attached as Exhibit A and currently assessed
in the Jefferson County Tax Assessor’s Office as Tax Parcel No.
22-00-3-610-270-00-020.00.
“Party” or “Parties” means each of Seller and Purchaser, and, collectively,
Seller and Purchaser.
“Personal Property” means (i) all voice and data cabling; telephone closet
network racks; patch panels; end-point card access readers tied to the Building
security system; and data center HVAC, UPS and fire protection systems, as are
owned by Seller and located upon the Office Parcel; and (ii) all other furniture
fixtures and equipment to be identified in a schedule prepared by Seller within
20 days following the Effective Date, but shall not include the Excluded
Personal Property.
“Planning Commission” means the Planning Commission for the City of Birmingham,
Alabama.
“Property” means the Real Property, the Intangible Property and Personal
Property.
“Purchase Price” has the meaning set forth in Section 4 below.
“Real Property” means the Office Parcel and the Parking Lot Parcel, specifically
excluding Seller’s Ancillary Parcel.



--------------------------------------------------------------------------------



“Seller’s Ancillary Parcel” means the surface parking lot, Services Building and
production building located at 2200 4th Avenue North, Birmingham, Alabama as
reflected on the drawing attached as Exhibit A and currently assessed in the
Jefferson County Tax Assessor’s Office as Tax Parcel No. 22-00-36-1-027-002.000,
including the Parking Lot Parcel.
“Services Building” means the brick building located adjacent to the Parking Lot
Parcel and a portion of the Seller’s Ancillary Parcel and labeled “Services
Building” on the drawing attached as Exhibit A.
“Subdivision Plat” has the meaning set forth in Section 10(a) below.
“Survey” has the meaning set forth in Section 7 below.
“Title Company” has the meaning set forth in Section 5 below.
2.    Agreement to Purchase and Sell. Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, the Property upon the terms and
conditions set forth in this Agreement. Without limitation to the foregoing, in
no event will the sale include any of Seller’s printing, production,
manufacturing or related equipment, or any other equipment used in Seller’s
business at or about the production building.
3.    Additional Property to be Defined. Within 20 days following the Effective
Date, Seller shall prepare and submit for Purchaser’s review and approval
(i)
a schedule of the Intangible Property.

(ii)
a schedule of the Excluded Personal Property to be removed by Seller following
the Closing.

4.    Purchase Price. The purchase price to be paid by Purchaser to Seller for
the Property is Twenty Million Dollars ($20,000,000.00) (U. S. currency) (the
“Purchase Price”). The Purchase Price will be paid by Purchaser to Seller at the
time of the Closing (as defined below), in immediately available funds to an
account designated by Seller. The Purchase Price shall be allocated between the
Real Property, Personal Property and Intangible Property as the Parties shall
mutually agree within thirty (30) days of the submission of the schedules
required by Section 3.
5.    Earnest Money. Within three (3) Business Days of the Effective Date,
Purchaser will deliver to The Title Group (the “Title Company”) the sum of Five
Hundred Thousand Dollars ($500,000.00) (U.S. currency) (the “Earnest Money”) as
payment for the exclusive right to purchase the Property during and upon the
conclusion of the Inspection Period (as that term is hereinafter defined), per
the terms of this Agreement. Purchaser shall have the exclusive right to
purchase the Property upon the execution of this Agreement by the Parties, and
once Seller executes this Agreement it shall cease marketing the Property and
will not accept or consider any other offers for the Property, including those
already received, from any other individuals or entities. The Earnest Money will
be held in escrow by the Title Company to be disbursed in accordance with the
provisions of this Agreement. If the Closing occurs, the Earnest Money will be
applied to the Purchase Price. If Purchaser terminates this Agreement pursuant
to any of Sections 7, 8, 10, 17, 21 or 22 of this



--------------------------------------------------------------------------------



Agreement and Purchaser is not at that time in default of the terms of this
Agreement, then the entire Earnest Money will be returned to Purchaser;
otherwise the Earnest Money shall be deemed earned and non-refundable. If this
Agreement is terminated for any other reason, then the Earnest Money will be
promptly delivered to Seller by the Title Company as consideration for Seller’s
execution and delivery of this Agreement. Seller may terminate this Agreement in
the event Purchaser fails to deliver the Earnest Money as provided herein.
6.    Closing. The closing of the sale of the Property by Seller to Purchaser
(the “Closing”) will occur on or before the later to occur of the following (the
“Closing Date”): (i) 15 days following the expiration of the Inspection Period;
or (ii) 15 days following final approval of the Subdivision Plat including any
approvals required from the City of Birmingham, the Planning Commission and, as
applicable, Jefferson County, and the lapse of any applicable appeal period, but
in either event, not later than June 30, 2015, if this Agreement is not
terminated earlier by the terms hereof. The Closing will take place at the
offices of Seller’s attorneys, Hand Arendall LLC, 2001 Park Place North,
Birmingham, Alabama, 35203, with the Title Company acting as escrow agent, or at
such other mutually acceptable location to Seller and Purchaser, at a date and
time to be mutually agreed upon by Seller and Purchaser.
7.    Survey and Evidence of Title. (a) Within five (5) Business Days after the
full and complete execution of this Agreement by Seller and Purchaser, Seller
will deliver to Purchaser any survey that Seller has in its sole possession with
respect to the Property (the “Existing Survey”). Seller makes no representation
whatsoever that Seller has such survey in its possession and the failure by
Seller to deliver a survey to Purchaser shall not create any rights for
Purchaser whatsoever. If such Existing Survey is satisfactory to Purchaser, then
Purchaser may, at its sole cost and expense, have such Existing Survey updated
in accordance with the Title Commitment (as defined below) and certified to
Purchaser, Seller and the Title Company. If such Existing Survey, if any, is not
acceptable to Purchaser, or there is no Existing Survey provided to Purchaser,
Purchaser may, at its sole cost and expense, order a new survey of the Property.
Any such updated and recertified survey or new survey will be certified to
Seller, Purchaser and the Title Company and will then constitute the “Survey”
for purposes of this Agreement. The Purchaser will promptly engage the surveyor
upon being notified by Seller as to the unavailability of the Existing Survey or
being provided the Existing Survey.
(b)    As soon as reasonably practicable after the full and complete execution
of this Agreement by Seller and Purchaser, Seller will, at Seller’s cost and
expense, obtain a commitment for an owner's policy of title insurance (the
“Title Commitment”) issued by the Title Company with respect to the Property, in
the amount of the Purchase Price and bearing a date later than the date of this
Agreement. Any endorsements requested by Purchaser to the owner’s policy of
title insurance will be paid by Purchaser at its sole cost and expense. At the
Closing, Seller will, at its sole cost and expense, cause the Title Company to
deliver to Purchaser a marked-up copy of the Title Commitment without standard
exceptions, provided that Purchaser provides to Title Company a survey that is
fully and completely satisfactory to the Title Company in its sole discretion in
order to remove the survey exception issued by the Title Company, bearing an
effective date of the Closing Date and identifying Purchaser as the owner of the
Property.



--------------------------------------------------------------------------------



(c)    If the Title Commitment shows any lien, encumbrance or other defect in
title to the Property to which Purchaser objects (a “Defect”), Purchaser will,
within ten (10) Business Days after the date on which Purchaser has received
both the final Survey and the Title Commitment (but not later than the end of
the Inspection Period), deliver to Seller a notice which specifies each alleged
Defect (a “Defect Notice”), although Purchaser shall not be required to object
to Monetary Encumbrances by giving a Defect Notice. Any Defects which are not
identified in a Defect Notice (other than Monetary Encumbrances) that is timely
delivered to Seller within such ten (10) Business Day period will be deemed to
have been waived by Purchaser. If Seller timely receives a Defect Notice from
Purchaser within such ten (10) Business Day period, then, within ten (10)
Business Days after the date on which Seller receives the Defect Notice, Seller
will notify Purchaser whether Seller is willing to attempt to cure any Defect,
but Seller will not have any obligation to do so (except as hereinafter provided
with respect to Monetary Encumbrances), unless it elects to do so in its sole
discretion. Should Seller fail to provide any notice whatsoever such shall be
deemed an election by Seller not to effect any cure. If Seller elects, in its
sole discretion, to attempt to cure any Defect, then Seller may, by written
notice to Purchaser, extend the Closing for such period of time as is reasonably
necessary to cure the Defect, but in no event longer than ninety (90) days.
Seller will deliver written notice to Purchaser when the Defect is cured and the
Closing will occur on the later of (A) the otherwise applicable date under
Section 6 of this Agreement or (B) the fifth (5th) Business Day after Seller
notifies Purchaser that all Defects identified in the Defect Notice are cured.
If Seller declines to cure any Defect, or if any Defect is not cured within a
reasonable period of time after Seller receives a Defect Notice and notifies
Purchaser of its election to attempt to cure such Defect, but in no event longer
than ninety (90) days, then Purchaser may, at its option, (x) waive the Defect
and proceed to Closing as provided in this Agreement or (y) terminate this
Agreement. If Purchaser elects to terminate this Agreement under this Section
7(c) and Purchaser is not then in default of the terms of this Agreement, then
the Earnest Money will be refunded to Purchaser and neither party will
thereafter have any further obligation, responsibility and liability under this
Agreement to the other (except as may otherwise be set forth in this Agreement),
as Purchaser's sole and exclusive remedy. If, within ten (10) days after
Purchaser receives notice from Seller that Seller declines to attempt to cure
any Defect (or is ceasing its attempts to cure any Defect), Purchaser does not
notify Seller that Purchaser is terminating this Agreement, then Purchaser will
be deemed to have waived each Defect, which Seller declines to attempt to cure
(or is ceasing to attempt to cure), and to have elected to proceed to the
Closing.
Notwithstanding the foregoing, Seller shall, without regard to whether a Defect
Notice is given, at or prior to Closing, remove or cure any liens, mortgages,
mechanic or materialmen liens, judgment liens or any other liens evidencing
monetary encumbrances (collectively, the “Monetary Encumbrances”) against the
Property other than (i) liens for real estate taxes, assessments and water and
sewer charges not yet due, and (ii) construction liens that result from the
construction of improvements at the direction or authorization of Seller or
other liens which are being disputed or contested by Seller in good faith and,
if disputed or contested in good faith, which , Seller has either bonded off or
caused the Title Company to insure over such lien(s) in order to remove any such
lien(s) as exceptions from the Title Commitment.
(d)    The Property shall be sold and conveyed by Seller to Purchaser, subject
to the following matters (hereinafter referred to as the “Permitted
Exceptions”):



--------------------------------------------------------------------------------



(i)    Those liens, encumbrances, easements and other matters, other than
Monetary Encumbrances, which are not objected to by Purchaser or are waived by
Purchaser in accordance with Section 7(c) above or any additional exceptions
added by the Title Company after the delivery of the Title Commitment to
Purchaser that are approved by Purchaser in its reasonable discretion;
(ii)    All current and future liens for real estate taxes, assessments and
water and sewer charges, which are not due and payable as of the Closing Date or
which may be assessed or accrue subsequent to the Closing Date, subject to
adjustment thereof as hereinafter provided;
(iii)    Building and zoning laws and ordinances for the municipality where the
Property is located and any County, State or Federal regulations affecting the
Property or its use or occupancy; and
(iv) All facts or matters, which are revealed and disclosed by the Survey (or if
no Survey is obtained, then as would be revealed or disclosed by an accurate
survey or inspection of the Property).
8.    Property Information and Inspection. (a) On or before the fifth (5th)
Business Day after the date of the Effective Date, Seller will make available at
the Property to Purchaser the following only to the extent that each of the
following exists and is in Seller’s possession (collectively, the “Seller
Information”), (i) copies of service, utility, supply, maintenance contracts or
agreements affecting the ownership or operation of the Property, if any
(collectively, the “Contracts”); (ii) copies of all surveys for the Property, in
Seller’s possession; (iii) copies of any existing Phase I environmental
assessments of the Property; (iv) blueprints for the building, and any other
relevant information reasonably requested by Purchaser, and (v) any other items
listed in Exhibit C, to the extent any of the foregoing is in Seller’s
possession or control. Unless otherwise required by applicable law, Purchaser
agrees to keep confidential as hereinafter provided all information furnished by
Seller to Purchaser concerning the Property, including, without limitation, the
Seller Information and any other information, reports, evaluations, contracts,
agreements, legal instruments, studies, brochures and other materials or the
like, which are delivered by Seller to Purchaser or are prepared by or on behalf
of Purchaser or for Purchaser’s benefit and use, and any discussions or
visitations to the Property (all of the aforementioned information, together
with information, reports and results received or obtained pursuant to Section
8(b) below, is collectively referred to as “Evaluation Material”).
In the event Purchaser is informed or becomes aware that it may be required by
law (such as by order or rules of a court, arbitration tribunal, or duly
empowered governmental body (hereinafter “Authority”) to make available or
disclose Evaluation Material to an Authority or person specified by an
Authority, Purchaser will promptly inform Seller by Notice pursuant to Section
24 hereof and will keep Seller promptly and fully informed of all developments
relating to possible disclosure of such Evaluation Material. The parties will
cooperate with one another to resist or narrow the request or obtain other
mutually acceptable resolution with the Authority. If resolution mutually
acceptable to the parties and the Authority cannot be achieved in a timely



--------------------------------------------------------------------------------



fashion, the parties will cooperate with one another to obtain a protective
order from a court or other mutually acceptable relief from compelled
disclosure.


All Evaluation Material will not be used or duplicated by Purchaser in any way
detrimental to Seller or for any purpose other than evaluating a possible
acquisition of the Property. Purchaser agrees to keep all Evaluation Material
strictly confidential; provided, however, that Evaluation Material may be
disclosed to Purchaser’s directors, officers, employees, partners, attorneys,
lenders, architects, general contractors, and accountants (all of whom are
collectively referred to as the “Related Parties”) who need to know such
information for the purpose of evaluating a possible purchase of the Property,
or as otherwise required by law or an order from a court of competent
jurisdiction. Purchaser will inform the Related Parties of the confidential
nature of the Evaluation Material and they will be directed to keep all such
information in the strictest confidence and use such information only for the
purpose of evaluating a possible purchase by Purchaser. Purchaser will direct
the Related Parties to whom Evaluation Material is made available not to make
similar disclosures and any such disclosure will be deemed made by, and will be
the responsibility of, Purchaser. If this Agreement is terminated for any
reason, Purchaser will promptly deliver to Seller all Evaluation Material
furnished to it by Seller without retaining copies thereof. Upon written request
from Seller, Purchaser will deliver promptly to Seller copies of any third party
reports commissioned by or on behalf of Purchaser evidencing the result of its
due diligence. Purchaser’s obligations under this Section 8(a) will survive any
termination of this Agreement.


(b)    Purchaser will have a period of sixty (60) days from and after the
Effective Date (the “Inspection Period”) within which to complete its due
diligence inspection of the Property and to enter upon the Property to
undertake, at its sole cost and expense, structural and engineering inspections
of the Property to satisfy itself that it wishes to proceed with the purchase of
the Property, subject to and upon the terms and conditions set forth in this
Agreement. During the Inspection Period, Purchaser may also undertake, at its
sole cost and expense, a non-intrusive, ASTM scope Phase I environmental
assessment of the Property, which may only be performed by a professional firm
approved by Seller, in Seller’s reasonable discretion, not to be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing or anything
contained in this Agreement to the contrary, Purchaser may not undertake an
intrusive Phase II environmental assessment or any other intrusive tests or
studies upon the Property without the express prior written consent of Seller.
Purchaser will keep all information that it receives or obtains concerning the
Property confidential including from Seller, and will not disclose any of same,
except to Purchaser’s Related Parties, each of whom will also keep such
information confidential. Purchaser’s obligations under the preceding sentence
will survive any termination of this Agreement.
(c)    In the event that Purchaser desires to conduct any inspections of the
Property during the Inspection Period or at any other times during this
Agreement which may otherwise be permitted by Seller, Purchaser and any
representatives, agents, contractors or other third parties it retains to
conduct such inspections, shall provide Seller, prior to any inspections with,
(i) a description of the work or inspections to be performed, (ii) as to third
parties, a materialman’s and/or mechanic’s lien waiver in form and substance
satisfactory to Seller executed by each such third party waiving all lien claims
against the Property for materials, goods or services furnished or for work or
labor performed and (iii) evidence that the third party maintains worker’s
compensation and employer’s liability insurance, and as to Purchaser and all
third parties, commercial general liability and



--------------------------------------------------------------------------------



commercial auto coverage.  The commercial general liability shall be written on
an occurrence basis and shall include insurance against assumed or contractual
liability under this Agreement, with respect to all of Purchaser’s activities
in, on or about the Property, in form acceptable to Seller, with companies
reasonably acceptable to Seller, and naming Seller, and any other party
reasonably requested by Seller, as additional insureds.  The Commercial General
Liability shall provide limits for bodily injury and property damage of not less
than Two Million and 00/100ths Dollars ($2,000,000) per occurrence and in the
aggregate.  The Commercial Auto policy shall provide coverage for all owned,
leased, hired and non-owned automobiles with a combined single limit for bodily
injury and property damage of at least $1,000,000.00 per accident.


In the event that Purchaser retains a professional firm to conduct a Phase I
environmental assessment of the Property, in accordance with Section 8(b) above,
the professional firm must provide evidence that it maintains reasonable and
customary types and amounts of insurance provided by similar professionals,
provided that in no event shall the minimum limits of such insurance be required
to exceed Two Million and 00/100ths Dollars ($2,000,000). Such evidence of
insurance is subject to the review and reasonable approval of Seller prior to
the commencement of the Phase I environmental assessment.


In the event that Purchaser retains a professional firm to conduct a Phase II
environmental assessment(s) of the Property in accordance with Section 8(b)
above, the professional firm must provide evidence that it maintains the types
and amounts of insurance approved by Seller, as well as Environmental Liability
or equivalent coverage with minimum limits of not less than Two Million and
00/100ths Dollars ($2,000,000), with companies approved by Seller, and naming
Seller and any other party, reasonably requested by Seller, as additional
insureds. Such insurance is subject to the review and reasonable approval of
Seller prior to the commencement of the Phase II environmental assessment.


(d)    All costs and expenses relating to Purchaser’s due diligence activities
shall be paid by Purchaser. Purchaser will conduct its due diligence activities
during normal business hours and in a manner which will not interfere with or
interrupt the operations of the Property. At least twenty four (24) hours prior
to entering upon the Property, Purchaser will notify Seller or Seller’s agent in
writing of its intent to do so. For the “notice” requirement contained in this
Section 8(d), notice by e-mail will be satisfactory. At Seller’s request,
Purchaser will schedule its due diligence activities at such times as Seller’s
representative(s) is available to observe such due diligence activities.
(e)    In the event that any portion of the Property is damaged, disturbed or
altered by virtue of Purchaser’s investigations or due diligence activities,
Purchaser will, at its sole cost and expense, repair any damage to the Property
caused by Purchaser’s activities upon the Property to the same or better
condition as existed immediately prior to such damage occurring on the Property.
Purchaser will pay in full all contractors and any others who are performing any
work on behalf of Purchaser, and Purchaser will not allow any mechanic’s liens
or materialman’s liens to attach to the Property as a result of its due
diligence activities. If Purchaser fails to discharge such lien, Purchaser will
be deemed to be in material breach of its obligations under this Agreement and
Seller may, in addition to any other remedies Seller may have under this
Agreement, but without obligation to do so, cause such lien to be discharged
without inquiring into the merits of such lien. All of the



--------------------------------------------------------------------------------



obligations of Purchaser and Seller’s rights under this Section 8(e) will
survive both the consummation of the sale contemplated hereunder and any earlier
termination of this Agreement.
(f)    If Purchaser determines that it does not desire to proceed with the
purchase of the Property, then, provided that Purchaser is not then in default
of the terms of this Agreement, Purchaser will have the right to cancel and
terminate this Agreement by notifying Seller in writing on or before the
expiration of the Inspection Period, in which event the Title Company will
return the Earnest Money to Purchaser and neither party to this Agreement will
thereafter have any further liability, obligation or responsibility to the other
under this Agreement, except as otherwise provided under this Agreement;
provided, however, that if Purchaser is then in default of the terms of this
Agreement and such default has caused Seller, or will cause Seller, to suffer
actual damages solely as a result of either (i) physical damage to the Property
caused by Purchaser, or (ii) a lien on the Property due to Purchaser’s
inspection activities thereon, then the Title Company will continue to hold the
Earnest Money in escrow until such time as Seller and Purchaser notify the Title
Company by joint written instructions as to the manner in which and to whom the
Earnest Money shall be disbursed. If Purchaser does not elect to terminate this
Agreement prior to the expiration of the Inspection Period, then Purchaser will
be deemed to be satisfied with its due diligence inspection of the Property and
the entire Earnest Money will be fully and completely non-refundable to
Purchaser, except for a default by Seller under this Agreement, or in the event
that this Agreement is terminated pursuant to any of Sections 7, 8, 10, 17, 21
or 22 of this Agreement.
(g)    Purchaser reserves the right, at its sole option, to waive any conditions
precedent to the Closing at any time during this Agreement.
9.    Contracts. Prior to the expiration of the Inspection Period, Purchaser
will notify Seller in writing of any Contracts that Purchaser elects to have
continue after the Closing, and such Contracts, if assignable by Seller, shall
be assigned to and assumed by Purchaser at the Closing. All other Contracts will
be terminated by Seller on or before the Closing at Seller’s sole expense, to
the extent such Contracts can be terminated on the Closing Date , and Seller
will be responsible for the payment of any penalty, premium or fee.
Notwithstanding anything contained in this Agreement to the contrary, it is
understood and agreed that Seller can only assign those Contracts that are
assignable.
10.    Condition Precedent. This Agreement and the obligations of Purchaser to
consummate the transaction contemplated hereby are conditioned and contingent
upon the following (the “Conditions”):
(a)
Subdivision. The parties wish to subdivide the Seller’s Ancillary Parcel
substantially consistent with the drawing attached as Exhibit A in order to
separate the Parking Lot Parcel from the Seller’s Ancillary Parcel. Within the
Inspection Period, Purchaser shall prepare and submit to Seller a proposed
subdivision plat (the “Subdivision Plat”) in accordance with the foregoing and
all requirements of the Subdivision Regulations of the City of Birmingham,
Alabama, which Subdivision Plat shall be subject to Seller’s prior written
approval, not to be unreasonably withheld, conditioned or delayed (provided that
if the proposed subdivision and the




--------------------------------------------------------------------------------



filing of the Subdivision Plat would create a condition that would prevent or
adversely affect beyond a deminimis extent Seller’s ability to continue
operations on Seller's Ancillary Parcel as presently conducted, Seller’s
withholding consent therefor shall not be unreasonable). Within ten (10)
Business Days of the Effective Date, Purchaser will engage the engineer (the
reasonable and necessary out of pocket expense of which shall be reimbursed by
Seller to Purchaser upon Closing or termination of this Agreement) to prepare
the Subdivision Plat, and have such engineer provide a timeline of the
preparation and approval process with key preparation, submission and approval
dates to Seller for Seller's approval. The Subdivision Plat will be submitted to
Seller as soon as possible but in no event later than thirty (30) days after the
Effective Date. Seller and Purchaser will each cooperate and use commercially
reasonable efforts to complete each item within the date on the approved
timeline. Once approved by Seller, Purchaser shall promptly submit the
Subdivision Plat to the Planning Commission. The parties shall submit and
cooperate with the submission of the Subdivision Plat, including the execution
of any forms or consents required by the Planning Commission. In the event the
Subdivision Plat is not approved by the Planning Commission on or before April
30, 2015, either Seller or Purchaser may, at their respective sole elections,
terminate this Agreement whereupon the Earnest Money shall be immediately
returned to Purchaser.
11.    Deliveries at the Closing. At the Closing, Seller will execute and
deliver to Purchaser (as required) and Purchaser will execute and deliver to
Seller (as required) the following (collectively the “Closing Documents”):
(i)    Seller will execute and deliver to Purchaser a Statutory Warranty Deed in
the form attached to and made a part of this Agreement as Exhibit B (the
“Deed”), conveying to Purchaser title to the Property, subject only to Permitted
Exceptions, together with a Real Estate Sales Valuation Form executed on behalf
of Seller;
(ii)    Seller and Purchaser will execute and deliver an easement agreement,
including such terms as the Parties may mutually agree upon which will grant
Seller access across the Parking Lot Parcel in favor of the Seller for ingress
and egress for service vehicles and pedestrians across the surface parking lot
or any parking structure that Purchaser might construct on the Parking Lot
Parcel, to access the Services Building, to remain in effect so long as Seller
or its Affiliates own the Seller's Ancillary Parcel. Seller will take
appropriate measures and shall reimburse Purchaser in the event any heavy
machinery is added to or removed from the Services Building causing damage to
the improvements to the Parking Lot Parcel.
(iii)    Seller and Purchaser will execute and deliver an agreement (which
agreement shall not be recorded and any recording thereof in violation of this
provision shall render such recorded instrument null and void) granting
Purchaser or its designee the right of first offer to negotiate for the
acquisition of Seller’s Ancillary Parcel which shall provide that,



--------------------------------------------------------------------------------



in the event that Seller decides to assign, sell, lease, transfer, hypothecate,
convey or grant all or any portion of Seller’s right, title or interest of any
kind or nature in and to the Seller’s Ancillary Parcel to a third party (any of
which shall be referred to hereinafter as a “Transfer”), that prior to listing
or marketing Seller’s Ancillary Parcel, Seller shall first offer to exclusively
negotiate the Transfer of the Seller’s Ancillary Parcel to the Purchaser by
giving written notice thereof to Purchaser (the “Seller’s Offer”). Purchaser
shall have the right for a period of 30 days following receipt of the Seller’s
Offer to negotiate a Transfer upon terms and conditions mutually agreeable to
Seller and Purchaser and enter into an agreement for Transfer acceptable to both
parties (“Transfer Agreement”), time being expressly of the essence thereto,
during which period Seller will not negotiate with or enter into an agreement
with another for a Transfer. If a Transfer Agreement is not executed by Seller
and Purchaser within thirty (30) days of Purchaser’s receipt of the Seller’s
Offer, Purchaser waives its right of first offer herein and Seller may proceed
with a Transfer to any other person at such price and on such terms and
conditions as Seller may elect in its sole discretion. Notwithstanding the
foregoing, the following transactions (each, an “Exempt Transaction”) shall not
constitute a Transfer and shall not be subject to the terms and conditions of
this provision: (i) any pledge of the Seller’s Ancillary Parcel as collateral to
secure a loan to the Seller; (ii) any transfer of the Seller’s Ancillary Parcel
through a foreclosure or deed in lieu of foreclosure by or to a lender holding a
security interest in the Seller’s Ancillary Parcel; and (iii) any transfer to an
Affiliate of Seller; provided that any decision to engage in a Transfer
following an Exempt Transaction will be subject to the right of first offer set
forth herein.
(iv)    Seller and Purchaser will execute and deliver an assignment with
warranty of title for all permits and other general intangibles.
(v)    Seller and Purchaser will execute and deliver a bill of sale with
warranty of title for all Personal Property.
(vi)    Seller and Purchaser will execute and deliver to each other an
assignment of all Contracts that Purchaser elects to assume or is deemed to have
elected to assume under Section 9 of this Agreement. Purchaser will assume all
of the obligations under such Contracts relating to periods subsequent to the
Closing Date;
(vii)    Purchaser and Seller will execute and deliver to each other a closing
statement setting forth the Purchase Price and reflecting all prorations,
credits, adjustments and other disbursements and payments (the “Closing
Statement”);
(viii)    Seller will furnish Purchaser with an affidavit stating that Seller is
not a “Foreign Person” within the meaning of Internal Revenue Code Section
1445(f)(3) or Purchaser will be entitled to withhold appropriate amounts as
required by the Internal Revenue Code.
(i)    Purchaser will pay to Seller the Purchase Price, as adjusted by the
adjustments and prorations provided for in this Agreement and in the manner
provided in this Agreement;



--------------------------------------------------------------------------------



(ii)    Seller will execute such Alabama withholding tax form as shall be
sufficient to confirm to Purchaser that Seller is an Alabama entity and that no
withholding tax is required under Alabama law;
(iii)    Seller and Purchaser agree to execute and deliver to the other any
additional documents and instruments (provided such documents and instruments
will not create any obligations, liabilities or expense in addition to those
otherwise created or provided for under this Agreement), which may be reasonably
requested by the other party or the Title Company in order to effectuate the
purposes of this Agreement and the consummation of the transaction contemplated
hereby; and
(iv)    Seller shall deliver possession of the Property to Purchaser at the
Closing subject to the terms and conditions of this Agreement.
12.    Prorations; Costs. (a) Seller will pay all taxes and assessments with
respect to the Property, which have been assessed and became a lien upon the
Property and are due and payable prior to the Closing Date. Current taxes and
assessments for the period in which the Closing occurs will be prorated and
adjusted in accordance with a due date basis based upon the most recent tax
bills for the Property. All taxes and assessments which become a lien upon the
Property and are due and payable after the Closing Date will be paid by
Purchaser. If the Property is assessed as a part of a tract that includes other
land, the taxes and assessments will be allocated to the Property and the other
land based upon the respective acreage of the Property and the other land (and
any improvements on the Property and the other land).
(b)    Purchaser will arrange with all utility providers, servicers and
companies serving the Property to have accounts started in the name of Purchaser
or its property manager beginning as of the Closing Date. Seller shall not
assign to nor shall Purchaser be entitled to receive a credit for any deposits
Seller has made with any utility providers, servicers or companies. Purchaser
and Seller will use their best good faith efforts to have the utility providers,
servicers and companies make final utility meter readings on the Business Day
prior to the Closing Date. If readings cannot be made on such day, utility
charges will be prorated between the parties as of 11:59 p.m. Eastern Standard
Time on such Business Day preceding the Closing Date, based upon estimated
charges from the most recent statements received for the most recent billing
period (with the assumption that utility charges were uniformly incurred during
the billing period in which the Closing occurs), and appropriate credits given,
and post closing adjustments will be made when the actual billings are received
or an escrow will be established by Seller to provide for payment of utility and
other maintenance payables. All other expenses to operate the Property shall be
prorated as of the Closing Date.
(c)    All estimated prorations under this Section 12 shall be adjusted, if
necessary, and completed after the Closing as soon as final information becomes
available. Seller and Purchaser agree to cooperate and use their commercially
reasonable efforts to complete such prorations no later than thirty (30) days
after the Closing Date. The provisions of this Section 12(c) will survive the
Closing.
(d)    Purchaser will pay for the recording fees for recording the Deed.



--------------------------------------------------------------------------------



(e)    Any fees charged by the Title Company in connection with the consummation
of the Closing will be paid equally by Seller and Purchaser at the time of the
Closing.
(f)     Any amounts payable by or to Seller under any of the Contracts, which
are assigned to and assumed by Purchaser hereunder at Purchaser's election shall
be prorated between the parties as of the Closing Date based upon the number of
days in the calendar month in which the Closing occurs and appropriate
credits shall be given (with Seller being responsible for all amounts owed prior
to the Closing Date and Purchaser being responsible for all amounts owed from
and after the Closing Date).


13.    Post-Closing Occupancy by Seller. After Closing, Seller shall be
permitted to remain within such part or parts of the building on the Office
Parcel as Seller shall elect in its sole discretion that does not constitute the
data center space depicted on Exhibit D, and continue its operations therein,
and so long as it is using the Office Parcel, also have non-exclusive use of the
Parking Lot Parcel sufficient to park 65 vehicles for Seller's employees, guests
and invitees that continue to use the Office Parcel, all for a period of up to
June 30, 2015 at no cost for the space, subject to the provisions of Section 14
and the following terms:
Seller shall continue to pay operating expenses based upon Seller’s
proportionate share of such expenses during its continued occupancy (including a
reasonable allocated portion of the utility charges);
Seller shall name Purchaser as an additional insured on commercial general
liability insurance of at least $1,000,000 per occurrence and shall provide
Purchaser a Certificate of Insurance evidencing such coverage; and
Seller also agrees to give Purchaser 30 days’ notice of its intent to vacate the
Office Parcel.
In no event shall Seller be entitled to occupy any part of the Office Parcel or
Parking Lot Parcel beyond June 30, 2015.
14.    Purchaser’s Post-Closing Work. Seller’s occupancy shall not interfere
with Purchaser beginning work on the Purchaser’s data center space immediately
following the Closing. Purchaser's work on the data center space will not affect
or interfere with the Seller's use of the demarcation room shown on Exhibit D,
until the later of the Closing Date or June 30, 2015, after which Purchaser
shall be entitled to interrupt use of the demarcation room as is necessary for
Purchaser's data center work or other work. Seller will have use of passenger
elevators during its permitted occupancy period. Purchaser will use the freight
elevator for movement of construction materials, and Purchaser may use the
passenger elevators in common with Seller for individual passage, but not for
movement of constructions materials. Purchaser will work with Seller to
accommodate relocation of current staff within the Property, if necessary, to
accommodate Purchaser's work.
15.    Removal of Excluded Personal Property. Subject to events of force majeure
(acts of God, casualty and any other events beyond the reasonable control of
Seller), if any of the Excluded Personal Property is not removed by fifteen (15)
days following Seller’s post-closing occupancy



--------------------------------------------------------------------------------



as provided in Section 13, then, following ten (10) days written notice from
Purchaser to Seller of the presence of such Excluded Personal Property and
Seller’s continued failure to remove same within such ten (10) days following
Seller’s receipt of such notice from Purchaser, then, such remaining Excluded
Personal Property shall, at Purchaser’s option, become the property of
Purchaser, and Seller shall, in that event, provide an appropriate quitclaim
bill of sale to Purchaser, evidencing the conveyance of such Property to
Purchaser, as is, where is, without any warranty whatsoever, or Purchaser may
remove and discard the same at Seller’s expense (and Seller agrees to reimburse
Purchaser the reasonable out of pocket expense thereof), unless the parties
agree otherwise. Any damages caused by Seller’s removal of such Excluded
Personal Property from the Property shall be the sole responsibility of Seller,
except to the extent caused by Purchaser or its agent, and Seller shall repair
or caused to be repaired such damages in such a manner and within such period of
time that does not unduly hinder Purchaser from occupying or using the Property,
the circumstances considered.
16.    Disclaimer of Warranties; “AS IS”, “WHERE IS”. Except as otherwise
provided in Subsection 16(c) and Section 19, (a) Purchaser acknowledges that
neither Seller, nor any agent, employee, attorney, or representative of Seller
has made any statements, agreements, promises, assurances, representations, or
warranties, whether express, implied, or otherwise, regarding Seller, the
condition of the Property, the suitability of the Property for any uses or
purposes contemplated by Purchaser, the zoning of the Property, the right to
occupy the Property, the environmental condition of the Property, the state of
title to the Property or any other matter pertaining to the Property or Seller,
except as expressly provided in this Agreement. Without limiting the generality
of the foregoing, except for the representations, warranties and covenants of
Seller expressly contained in this Agreement, the transaction contemplated under
this Agreement is made without statutory, express or implied warranty,
representation, agreement, statement or expression of opinion of or with respect
to the condition of the Property or any aspect thereof, including, without
limitation, (i) any and all statutory, express or implied representations or
warranties related to the suitability for habitation, merchantability, or
fitness for a particular purpose, (ii) any statutory, express or implied
representations or warranties created by any affirmation of fact or promise, by
any description of the Property or by operation of law, (iii) the Evaluation
Material or other due diligence material provided by Seller and (iv) all other
statutory, express or implied representations or warranties of Seller
whatsoever. Purchaser agrees that (A) at the Closing, Purchaser shall have fully
examined and investigated to its full satisfaction the physical nature and
condition of the Property and all other matters pertaining to the Property,
including, without limitation, the environmental condition of the Property and
surrounding properties, (B) Purchaser shall acquire the Property in an “AS IS”
“WHERE IS” “WITH ALL FAULTS” condition, (C) Seller shall not be responsible for
making (or contributing in any way to the cost of making) any changes or
improvements to the Property, and (D) Purchaser has not relied upon any
statement, promise, representation, or warranty that is not expressly set forth
in this Agreement or in the Closing Documents which has been made or given
directly or indirectly, orally, or in writing, by Seller or any person or entity
acting on behalf of Seller or whose acts or statements are attributable to or
binding upon Seller. Purchaser waives any right of rescission and all claims,
which Purchaser may have for damages incurred or suffered by Purchaser as a
result of any statement, representation, warranty, assurance, promise, or
agreement that is not expressly contained in this Agreement. Purchaser further
releases and discharges Seller from any and all claims or cause of action which
Purchaser may now or ever have against Seller which relate to the Property
including the condition



--------------------------------------------------------------------------------



of the Property except for those claims or causes of action arising from the
material breach of any representation made by Seller in Section 19 of this
Agreement. Purchaser’s release shall survive the Closing or termination of this
Agreement. Purchaser represents to Seller that Purchaser has knowledge and
expertise in real estate, financial and business matters that enable Purchaser
to evaluate the merits and risks of the transaction contemplated by this
Agreement.
(b)    For purposes of this Agreement, the term “condition of the Property”
means the following matters:
(i)    The quality, nature and adequacy of the physical condition of the
Property, including, without limitation, the quality of the design, labor and
materials used to construct the improvements included in the Property; the
condition of structural elements, foundations, roofs, glass, mechanical,
plumbing, electrical, HVAC, sewage, and utility components and systems; the
capacity or availability of sewer, water, or other utilities; the geology,
flora, fauna, soils, subsurface conditions, groundwater, landscaping, and
irrigation of or with respect to the Property, the location of the Property in
or near any special taxing district, flood hazard zone, wetlands area, protected
habitat, geological fault or subsidence zone, hazardous waste disposal or
clean-up site, or other special area, the existence, location, or condition of
ingress, egress, access, and parking; the condition of any personal property and
any fixtures; and the presence of any asbestos or other hazardous materials,
dangerous, or toxic substance, material or waste in, on, under or about the
Property and the improvements located thereon.
(ii)    The economic feasibility, cash flow and expenses of the Property, and
habitability, merchantability, fitness, suitability and adequacy of the Property
for any particular use or purpose.
(iii)    The compliance or non-compliance of Seller, the Property, or the
operation of the Property or any part thereof in accordance with, and the
contents of, (i) all codes, laws, ordinances, regulations, agreements, licenses,
permits, approvals and applications of or with any governmental authorities
asserting jurisdiction over the Property, including, without limitation, those
relating to zoning, building, public works, parking, fire and police access,
handicap access, life safety, subdivision and subdivision sales, and hazardous
materials, dangerous, and toxic substances, materials, conditions or waste,
including, without limitation, the presence of hazardous materials in, on, under
or about the Property that would cause state or federal agencies to order a
cleanup of the Property under any applicable legal requirements and (ii) all
agreements, covenants, conditions, restrictions (public or private), development
agreements, site plans, building permits, building rules, and other instruments
and documents governing or affecting the use, management, and operation of the
Property.
(iv)    The availability, cost, terms and coverage of liability, hazard,
comprehensive and any other insurance of or with respect to the Property.
(v)    The condition of title to the Property (except as to warranties of title
in the Statutory Warranty Deed as to real property and in the assignment and
bill of sale with respect to personal property), including, without limitation,
vesting, legal description,



--------------------------------------------------------------------------------



matters affecting title, title defects, liens, encumbrances, boundaries,
encroachments, mineral rights, options, easements, and access; violations of
restrictive covenants, zoning ordinances, setback lines, or development
agreements; the availability, cost, and coverage of title insurance; leases,
rental agreements, occupancy agreements, rights of parties in possession of,
using, or occupying the Property; and standby fees, taxes, bonds and
assessments.
(c)    Notwithstanding the foregoing, Seller agrees that prior to the Closing it
will continue to perform all maintenance and repairs needed to keep the Building
Systems in working order.
17.    Default.
(a) If Purchaser defaults under the terms of this Agreement, and such default is
not remedied within fifteen (15) days after Seller notifies Purchaser in
writing, then Seller may, at its option, terminate this Agreement, after which
neither party will have any further obligation, responsibility or liability
under this Agreement to the other (except as may be otherwise expressly provided
in this Agreement); provided, however, that Seller shall continue to be entitled
to receive and retain the Earnest Money.
(b)    If Seller breaches any term of this Agreement, or defaults under the
terms of this Agreement, and such default is not remedied within fifteen (15)
days after Purchaser notifies Seller in writing, then Purchaser may, at its
option and as Purchaser's sole and exclusive remedies, (i) terminate this
Agreement by written notice to Seller, in which event the Earnest Money will be
delivered to Purchaser and neither party will thereafter have any further
obligation, responsibility or liability to the other under this Agreement
(except as may be otherwise expressly provided in this Agreement) or (ii) obtain
specific performance of Seller’s obligations under this Agreement. Purchaser
will not be entitled to, and waives all right to seek, any other remedy that may
be available to Purchaser at law, in equity or otherwise, including, but not
limited to, consequential, exemplary, punitive or incidental damages, or the
filing of a Lis Pendens, lien, or other encumbrance or the taking of any action
which could impair the ability of Seller to transfer and freely deal with the
Property.
18.    Brokers. Each party to this Agreement represents and warrants to the
other that it has had no dealings with any broker or agent in connection with
this transaction other than EGS Commercial Real Estate, Inc., serving as
Seller’s Broker and Corporate Realty Associates, Inc., serving as Purchaser’s
Broker (each a “Broker” and collectively the “Brokers”). The provisions of this
Section 18 will survive any termination of this Agreement and the Closing of the
transaction contemplated under this Agreement. Seller shall pay Brokers the fee
or commission of 6% of the Purchase Price upon Closing, to be divided equally
between the Brokers. Each party shall provide an affidavit to the other and to
the Title Company confirming the provisions of this Section.
19.    Seller's Representations and Warranties. Seller makes the following
representations and warranties to Purchaser. These representations and
warranties will be true and correct (i) on the date of this Agreement and (ii)
on the Closing Date as though made at and as of the Closing Date. All
representations and warranties shall survive the Closing for the Limitation
Period as provided below in this Section 19.



--------------------------------------------------------------------------------



(a)    Seller has the full power and authority to execute and deliver this
Agreement and all other documents or instruments that this Agreement obligates
Seller to execute or deliver (collectively, the “Seller's Documents”) and to
perform and carry out all covenants and obligations arising under this Agreement
and the Seller's Documents.
(b)    Seller is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Alabama and has the
requisite power and authority to enter into this Agreement and into the Seller's
Documents and to carry out the transactions contemplated by this Agreement. The
person that signs this Agreement on behalf of Seller has, and any person that
signs the Seller's Documents, on behalf of Seller, will have, full power and
authority to bind Seller.
(c)    This Agreement and the Seller's Documents do not and will not conflict
with or contravene any provision of any present judgment, order, decree, writ,
or injunction, or any provision of any currently applicable law or regulation
affecting Seller. The conveyance of the Property and the execution, delivery and
performance of this Agreement and the Seller's Documents by Seller will not
result in a breach of, constitute a default under, interfere with, or require
consent pursuant to any credit agreement, lease, indenture, mortgage, deed of
trust, purchase agreement, guaranty, security agreement, or other instrument to
which Seller is presently a party or by which Seller or Seller's assets are
bound or affected.
(d)     To the best of Seller’s actual knowledge, without any independent
research or inquiry, Seller has good and marketable title to the Property free
and clear of liens, security interests, or other encumbrances and restrictions
of record except as disclosed in the Title Commitment obtained pursuant to
Section 7 of this Agreement. Seller has no actual knowledge of any claims of any
other parties under any other leases, occupancy agreements, options, or rights
of first refusal with respect to the Property.


(e)     To the best of Seller’s actual knowledge, without any independent
research or inquiry, there are no claims, causes of action or other litigation
or proceedings pending or threatened in respect to the ownership or operation of
the Property or any part thereof (including disputes with mortgagees,
governmental authorities, utilities, contractors, adjoining land owners or
suppliers of goods or services), except for claims which are fully insured and
as to which the insurer has accepted defense without reservation.


As used in this Agreement, including, but not limited to, this Section 19 and
any of the Closing Documents, “to Seller’s actual knowledge”, “to Seller’s
knowledge”, “to the knowledge of Seller”, “to the best of Seller’s actual
knowledge”, or “to the best of Seller’s knowledge” means the actual conscious
knowledge of Robert Schaad, in his capacity as Vice President, Systems, Advance
Central Services, Inc., at the time that this Agreement is executed by Seller
and Purchaser, and at the time of the Closing without any independent research
or inquiry; it being understood that Robert Schaad, in his capacity as Vice
President, Systems, Advance Central Services, Inc., shall not be personally
liable for any inaccurate or incomplete statement or information. Seller’s
representations, warranties and covenants made in this Agreement, including, but
not limited to, in this Section 19 and in any of the Closing Documents, will
survive the Closing for a period of four (4) months (the “Limitation



--------------------------------------------------------------------------------



Period”). Seller’s representations, warranties and covenants (and any cause of
action resulting from a breach thereof) shall automatically expire at the end of
such Limitation Period unless Purchaser has made a claim in writing to Seller
with respect thereto prior to the expiration of such Limitation Period (and
commenced litigation with respect thereto within thirty (30) days after the
expiration of such Limitation Period). No claim by Purchaser or its permitted
assigns and successors for a breach of a representation, warranty or covenant of
Seller shall be actionable or payable if the breach in question results from or
is based on a condition, state of facts or other matter, which was actually
known to Purchaser (either because Purchaser has discovered that a
representation or warranty is untrue or Seller has disclosed to Purchaser by
written notice that a representation or warranty is untrue) prior to the
Closing. Notwithstanding the foregoing or anything contained in this Agreement
to the contrary, Seller shall have no liability to Purchaser for a breach of any
representation, warranty or covenant made by Seller under this Agreement unless
written notice containing a description of the specific nature of such breach
shall have been given by Purchaser to Seller prior to the expiration of the
Limitation Period.
20.    Purchaser's Representations and Warranties. Purchaser makes the following
representations and warranties to Seller. These representations and warranties
will be true and correct (i) on the date of this Agreement and (ii) on the
Closing Date as though made at and as of the Closing Date. All representations
and warranties shall survive the Closing for the term of the Limitation Period.
(a)    Purchaser has the full power and authority to execute and deliver this
Agreement and all other documents or instruments that this Agreement obligates
Purchaser to execute or deliver (collectively, the “Purchaser’s Documents”) and
to perform and carry out all covenants and obligations arising under this
Agreement and the Purchaser’s Documents.
(b)    Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the Indiana and has the requisite power and authority
to enter into this Agreement and into the Purchaser’s Documents and to carry out
the transactions contemplated by this Agreement. The persons signing this
Agreement on behalf of Purchaser have, and any person that signs the Purchaser’s
Documents, on behalf of Purchaser, will have, full power and authority to bind
Purchaser.
(c)    This Agreement and the Purchaser’s Documents do not and will not conflict
with or contravene any provision of any present judgment, order, decree, writ,
or injunction, or any provision of any currently applicable law or regulation
affecting Purchaser. The purchase of the Property and the execution, delivery
and performance of this Agreement and the Purchaser's Documents by Purchaser
will not result in a breach of, constitute a default under, interfere with, or
require consent pursuant to any credit agreement, lease, indenture, mortgage,
deed of trust, purchase agreement, guaranty, security agreement, or other
instrument to which Purchaser is presently a party or by which Purchaser or
Purchaser's assets are bound or affected.



--------------------------------------------------------------------------------



(d)    Purchaser will accrue and remit to the State of Alabama all sales tax
that may be due and owing on the sale of personal property in accordance
with this Agreement. If Purchaser is an exempt entity or otherwise claims to be
partially or fully exempt from sales tax for this transaction, it will provide
the Seller with a validly executed exemption certificate for the State of
Alabama. Purchaser will indemnify Seller and reimburse it for any sales tax,
interest and penalties which Seller may be assessed by the State of Alabama for
any unpaid sales tax attributable to this transaction.
 
21.    Damage or Destruction. Seller will maintain property insurance sufficient
to protect the interests of Seller and Purchaser through Closing on a
replacement cost basis. In the event of any damage to or destruction of the
Property prior to the Closing, Seller will promptly notify Purchaser thereof. If
the cost to repair the damage (as reasonably determined by Seller) is Two
Million Dollars ($2,000,000.00) or less, then the Closing will nevertheless
occur as otherwise provided for in Section 6 of this Agreement, except that upon
the consummation of the Closing, Seller will assign to Purchaser all insurance
proceeds paid or payable to Seller in connection with such occurrences and
Seller will pay to Purchaser the amount of any deductible or co-insurance, which
assigned proceeds and other amount payable by Seller must be sufficient to
repair or restore the Property to its condition prior to such damage. Any
insurance relating to Seller’s equipment or loss of business shall remain the
property of Seller. Seller will, however, have no obligation to repair such
damage or destruction. If the cost to repair such damage (as reasonably
determined by Seller) exceeds Two Million Dollars ($2,000,000.00), then within
ten (10) Business Days after Seller's delivery of notice to Purchaser of such
occurrence and of the existence of insurance coverage for such loss, Purchaser
will deliver written notice to Seller, electing either to: (a) proceed with this
transaction and the Closing in accordance with this Agreement notwithstanding
such damage or destruction and Seller will assign to Purchaser upon the Closing
all insurance proceeds paid or payable to Seller in connection with such
occurrence, and Seller will pay to Purchaser the amount of any deductible or
co-insurance, which assigned proceeds and other amount payable by Seller must be
sufficient to repair or restore the Property to its condition prior to such
damage or (b) terminate this Agreement. If Purchaser elects to terminate this
Agreement and Purchaser is not then in default of the terms of this Agreement,
then the Earnest Money will be delivered to Purchaser and neither party will
thereafter have any further obligation, responsibility or liability to the other
under this Agreement (except as may be otherwise expressly provided in this
Agreement), provided, however, that if Purchaser is then in default of the terms
of this Agreement and such default has caused Seller, or will cause Seller, to
suffer actual damages solely as a result of either (i) physical damage to the
Property caused by Purchaser, or (ii) a lien on the Property due to Purchaser’s
inspection activities thereon, then the Title Company will continue to hold the
Earnest Money in escrow until such time as Seller and Purchaser notify the Title
Company by joint written instructions as to the manner in which and to whom the
Earnest Money shall be disbursed. Purchaser's failure to deliver either such
notice to Seller within such ten (10) Business Day period shall constitute
Purchaser's election to proceed to Closing under clause (a). If Purchaser elects
to proceed with the transaction contemplated under this Agreement and the
Closing, then upon the consummation of the Closing, Seller will assign to
Purchaser all insurance proceeds paid or payable to Seller in connection with
such occurrence and Seller will pay to Purchaser the amount of any deductible or
co-insurance; provided that (i) Seller shall retain all such proceeds relating
to the Excluded Personal Property or Seller's loss of business and (ii) Seller
will have no obligation to repair such damage or destruction.



--------------------------------------------------------------------------------



Risk of loss or damage to the Property shall rest with Seller until the time of
delivery of possession.


22.    Condemnation. In the event that notice of any action, suit or proceeding
is received by Seller on or before the Closing Date for the purpose of
condemning any material portion of the Property, Purchaser will have the right,
at its option, to terminate this Agreement, within thirty (30) days after
receiving written notice of such action, suit or proceeding, upon written notice
to Seller, provided, that Purchaser is not then in default of the terms of this
Agreement; whereupon, neither party will thereafter have any further obligation,
responsibility or liability to the other under this Agreement, except that the
Earnest Money will be refunded to Purchaser and the proceeds received by Seller
as a result of such condemnation will be paid to Seller, provided, however, that
if Purchaser is then in default of the terms of this Agreement and such default
has caused Seller, or will cause Seller, to suffer actual damages solely as a
result of either (i) physical damage to the Property caused by Purchaser, or
(ii) a lien on the Property due to Purchaser’s inspection activities thereon,
then the Title Company will continue to hold the Earnest Money in escrow until
such time as Seller and Purchaser notify the Title Company by joint written
instructions as to the manner in which and to whom the Earnest Money shall be
disbursed. In the event Purchaser does not elect to terminate this Agreement
within such thirty (30) day period and the Closing is later consummated,
Purchaser will be entitled to receive an assignment from Seller of any interest
Seller may have otherwise had in the proceeds of such condemnation; provided
that Seller shall retain all such proceeds relating to the Excluded Personal
Property or Seller’s loss of business . As used herein, the term “material”
shall mean any taking or condemnation for any public or quasi-public purpose or
use which significantly impairs pedestrian or vehicular access to the Property
or buildings thereon or takes any part of the buildings or any significant part
of other improvements or parking located on the Property.
23.    Agreement Not to be Recorded. Each party agrees that it will not cause or
permit this Agreement or any notice of this Agreement to be recorded, and any
recording thereof in violation of this provision shall be deemed null and void
but shall not affect the validity of this Agreement.
24.    Notices. All notices or other communications provided for under this
Agreement must be in writing and signed on behalf of the party that sends the
notice or other communication. Notices and other communications must be
personally delivered, sent by certified or registered mail, return receipt
requested, or sent by a reputable national overnight delivery service, and will
be effective upon the earlier of receipt or refusal or failure to accept receipt
if sent to the following addresses:
If to Seller:        Hand Arendall LLC
RSA Tower
11 North Water Street, Suite 30200
Mobile, Alabama 36602
Attn: T. Bruce McGowin, Esq.











--------------------------------------------------------------------------------



With a Copy to:    Sabin, Bermant & Gould LLP
One World Trade Center – 44th Floor
New York, NY 10007
Attn: Andrew M. Levine, Esq.
    
and:


Advance Finance Group
101 Park Avenue
New York, New York 10178    
Attn: Thomas Summer


If to Purchaser:    Infinity Insurance Company
3700 Colonnade Parkway
Suite 600
Birmingham, Alabama 35242
Attention: Office of the General Counsel
Telephone: (205) 803-8483
Fax: (205) 803-8098
E-Mail:james.romaker@ipacc.com
    
With copies to:    Dwight L. Mixson, Jr.
Burr & Forman LLP
420 North 20th Street
Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 458-5280
Fax: (205) 244-5682
E-Mail: dmixson@burr.com
    
Each party will have the right to designate other or additional addresses or
addressees for the delivery of notices, by giving notice of the same to the
other party to this Agreement.
25.    Entire Agreement. This Agreement represents the entire understanding
between the parties with respect to the subject matter of this Agreement, and
all prior agreements and understandings between the parties with respect to the
subject matter of this Agreement are merged in this Agreement. The exhibits
attached to this Agreement are made a part of and incorporated in this
Agreement.
26.    No Oral Amendment or Modification. No amendments, waivers, or
modifications of this Agreement will be made or deemed to have been made unless
in writing and executed by both Seller and Purchaser.
27.    Assignment. Seller may, in its sole discretion, assign this Agreement to
any person or party that Seller desires without Purchaser’s prior written
consent. Purchaser shall not assign this Agreement to any other person or party
without Seller’s written consent.



--------------------------------------------------------------------------------



28.    Successors and Assigns. Subject to Section 27 above, this Agreement will
be binding upon and inure to the benefit of the parties to this Agreement and
their respective heirs, representatives, successors, and permitted assigns.
29.    Captions for Convenience. All headings and captions used in this
Agreement are for convenience only and have no meaning in the interpretation or
effect of this Agreement.
30.    Applicable Law. This Agreement will be interpreted and enforced according
to the laws of the State of Alabama, and the venue for any action arising out of
this Agreement shall be in the State or Federal Court located in Birmingham,
Alabama.
31.    No Waivers. Any waiver of a breach of any provision contained in this
Agreement must be in writing. No waiver of any breach will be deemed a waiver of
any preceding or succeeding breach, nor of any other breach of a provision
contained in this Agreement.
32.    Construction. Seller and Purchaser acknowledge that both parties
participated equally in the negotiation of this Agreement and that no court
construing this Agreement will construe it more stringently against one party
than against the other, regardless of which party's counsel drafted this
Agreement.
33.    Time of the Essence. Time is of the essence with respect to performance
required under this Agreement.
34.    Survival. Except as otherwise provided in this Agreement, the covenants
and agreements of Seller and Purchaser set forth in this Agreement will survive
the Closing of the transaction contemplated under this Agreement.
35.    Binding Effect. This Agreement is not an offer by Seller, and under no
circumstances will this Agreement have any binding effect upon Purchaser or
Seller unless and until Purchaser and Seller will each have executed this
Agreement and delivered executed counterparts hereof to each other. In all
events both parties shall execute and deliver this Agreement by February 11,
2015 or this Agreement shall be null and void and of no force and effect.
36.    Counterparts. This Agreement may be executed in counterparts, each of
which will constitute an original although not fully executed, but all of which
when taken together, will constitute but one agreement. Delivery of this
Agreement or an executed counterpart hereof by facsimile or electronic
transmission will be deemed a good and valid execution and delivery hereof.
37.    1031 Exchange. Seller expressly reserves the right in its sole and
absolute discretion to assign all of its right, title, and interest in the
Property or under this Agreement and any related agreements or documents to an
intermediary or other party to effect a like-kind exchange or exchanges under
Internal Revenue Code Section 1031 and the implementing Treasury Regulations,
including any other tax-free deferred exchange, provided, that Purchaser does
not incur any additional expenses or liabilities for which Seller does not
otherwise agree to be responsible. If Seller so elects to effect such like kind
exchange or exchanges, then Purchaser will fully cooperate with Seller. Such
cooperation will include, solely by way of illustration and not limitation,
execution of any exchange agreement and other documents necessary or convenient
to consummate a like-



--------------------------------------------------------------------------------



kind exchange or exchanges under I.R.C. Section 1031 and implementing Treasury
Regulations and to otherwise acknowledge and approve of the assignment of this
Agreement to Seller’s qualified intermediary or accommodator in connection with
such like-kind exchange. The provisions of this Section 37 will survive the
Closing.
38.    Computation of Time Periods. If the date upon which the Inspection Period
expires, the Closing Date or any other date or time period provided or in this
Agreement is or ends on a Saturday, Sunday or federal, state or legal holiday,
then such date shall automatically be extended until 5:00 p.m. Central Daylight
Savings Time of the next day which is not a Saturday, Sunday or federal, state
or legal holiday. For purposes of this Agreement, unless otherwise specified
herein, all time periods and references to “days” shall mean calendar days.
39.    Confidentiality. Notwithstanding the foregoing or anything contained in
this Agreement to the contrary, Seller and Purchaser shall each maintain the
confidentiality of the material economic terms of this Agreement and shall not
disclose such material economic terms to any other party; provided, however,
that Seller and Purchaser may disclose such material economic terms (i) to its
managers, officers, members (directly or indirectly), employees, attorneys,
accountants, consultants, advisors and such other persons whose assistance is
required in carrying out the terms of this Agreement, (ii) to the extent
required by applicable law or governmental regulation or by a court of competent
jurisdiction or (iii) in connection with any action or suit brought under this
Agreement.
40.    Limitation of Liability. In no event shall either party be responsible
for consequential, punitive, exemplary, or incidental damages, or for loss
profits in the event of a breach of any of the terms, representations, or
covenants in this Agreement or in the event of a default of this Agreement.






[Signature Page Follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser have signed this Purchase Agreement as
of the day and year first above written.
                
ADVANCE ALABAMA MEDIA LLC, an Alabama Limited
Liability Company


    
By: /s/ Thomas Summer                    
Its: CFO                            




INFINITY INSURANCE COMPANY, an Indiana
Corporation




By: /s/ Samuel J. Simon                
Name: Samuel J. Simon
Its:     Senior Vice President and Secretary








EXHIBIT A
DESCRIPTION OF THE PROPERTY




[exhibit10purchaseagrmt_image.gif]

